United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Northport, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0630
Issued: December 10, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 30, 2018 appellant filed a timely appeal from a December 21, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty.
FACTUAL HISTORY
On November 3, 2017 appellant, then a 38-year-old human resources assistant, filed a
traumatic injury claim (Form CA-1) alleging that at 3:00 p.m. on October 23, 2017 she sustained
1

5 U.S.C. § 8101 et seq.

an injury as a result of being sexually assaulted at work. She stopped work on October 24, 2017
and returned to work on October 30, 2017. Appellant did not submit additional evidence.
On the reverse side of the claim form, the employing establishment indicated that
appellant’s regular tour of duty was 8:00 a.m. to 4:30 p.m., Monday through Friday. It
controverted her claim, noting that she had not submitted medical evidence to support a workrelated injury.
By development letter dated November 9, 2017, OWCP informed appellant of the
deficiencies in her claim and afforded her 30 days to submit medical evidence and respond to its
inquiries. It also requested that the employing establishment respond to her allegations and provide
medical evidence, if she had been treated at its medical facility.
Appellant submitted a November 24, 2017 factual statement in response to OWCP’s
development letter. She indicated that on October 23, 2017 she was standing at the front desk
speaking to S.F., a coworker, when another employee approached them at the front desk. Within
seconds he was within appellant’s personal space and whispered in her ear while he was conversing
with S.F. Then, as he was standing behind appellant, she felt his genitals on her buttocks. The
alleged assailant still continued a conversation with S.F. as he slowly walked to an elevator. When
his telephone rang, he stated “I thought there was a fire,” “I thought it was appellant, but it was
my phone.” He then got on the elevator and, as appellant walked away from the desk, S.F. asked
her if she was okay. Appellant walked back to the front desk, midway through the hallway, and
asked S.F. for the alleged assailant’s name. After she gathered herself she began to cry
hysterically. Appellant notiﬁed her supervisor, who then called the police. A police officer arrived
and appellant reported what happened. He took her telephone number and name, but told appellant
that the incident was not a true crime because such things happened to subway riders during the
many years he was a police officer with the New York City Police Department (NYPD). She cried
as N.R., a coworker, left to notify their supervisor about the police officer’s comments. Appellant
referenced a police statement that was taken on October 23, 2017 and included witness statements.
She indicated that she left work early during the afternoon on October 24, 2017 because she did
not feel safe at work. Appellant could not sleep and constantly got up to look out her bedroom
windows. She did not leave home and her family had to help out with her children because she
did not feel that they were safe at their bus stops. Also, appellant constantly cried and felt afraid.
She maintained that she was on employing establishment premises working her regular tour during
the claimed October 23, 2017 incident. Appellant further maintained that she did not know the
alleged assailant, although she had seen him around the facility and had said hello to him. She
related that the incident was being investigated by the employing establishment police.
An unsigned letter dated November 28, 2017 indicated that appellant was seen and treated
for anxiety at the Life Center Counseling and Health Services on November 24 and 26, 2017 by
Karen Kieser, a licensed mental health counselor.
By decision dated December 21, 2017, OWCP denied appellant’s emotional condition
claim, finding that the weight of the evidence had not established that the October 23, 2017
employment incident occurred as alleged. It further found that she had not submitted rationalized
medical evidence to establish a medical diagnosis in connection with the claimed employment

2

incident. OWCP noted that a mental health counselor was not a qualified physician as defined
under FECA.
LEGAL PRECEDENT
A claimant has the burden of proof to establish by the weight of the reliable, probative, and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by factors of his or her federal employment.2 To establish that he or she
sustained an emotional condition in the performance of duty, a claimant must submit: (1) factual
evidence identifying employment factors or incidents alleged to have caused or contributed to his
or her condition; (2) medical evidence establishing that he or she has an emotional or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that the identified
compensable employment factors are causally related to his or her emotional condition.3
FECA provides for the payment of compensation for the disability or death of an employee
resulting from a personal injury sustained while in the performance of duty.4 The phrase “sustained
while in the performance of duty” has been interpreted by the Board to be the equivalent of the
commonly found requisite in workers’ compensation law of arising out of and in the course of
employment. In the course of employment deals with the work setting, locale, and time of injury
whereas, arising out of the employment encompasses not only the work setting, but also the
requirement that an employment factor caused the injury.5
In the compensation field, to occur in the course of employment, an injury must occur:
(1) at a time when the employee may be reasonably said to be engaged in the master’s business;
(2) at a place where he or she may reasonably be expected to be in connection with the
employment; and (3) while he or she was reasonably fulfilling the duties of the employment or
engaged in doing something incidental thereto.6
Assaults arise out of the employment either if the risk of assault is increased because of the
nature or setting of the work or if the reason for the assault was a quarrel having its origin in the
work. Assaults for private reasons do not arise out of the employment unless, by facilitating an
assault that would not otherwise be made, the employment becomes a contributing factor.7

2

See E.K., Docket No. 17-0246 (issued April 23, 2018).

3

See Donna Faye Cardwell, 41 ECAB 730 (1990).

4

5 U.S.C. § 8102(a). See also P.S., Docket No. 08-2216 (issued September 25, 2009).

5

A.K., Docket No. 09-2032 (issued August 3, 2010); C.O., Docket No. 09-0217 (issued October 21, 2009).

6

See R.A., 59 ECAB 581 (2008).

7

Id.

3

In assault cases, to determine whether the assault arose from the employment OWCP
procedures provide:
“Where the injury or death is caused by the assault of another person, it is necessary
to establish to the extent possible whether the assault was accidental, arose out of
an activity directly related to the work or work environment, or arose out of a
personal matter having no connection with the employment. In the case of a
personal matter, the evidence must show whether it was materially and substantially
aggravated by the work association.
a. It is the responsibility of the claims examiner (CE) to obtain copies of any
police reports which may have been made. Statements should also be
obtained from the official superior and coworkers or other witnesses
showing:
(1) Whether there was any animosity between the injured or
deceased employee and the assailant by reason of a personal
association away from work and, if so, this should be explained
fully; and
(2) A full description of the events and circumstances which
immediately preceded, led up to, and resulted in the assault.
b. A similar statement should be obtained from the assailant, if possible, and
in disability cases, from the injured employee.”8 (Emphasis in the original.)
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant filed a traumatic injury claim alleging that she sustained an emotional condition
when she was sexually assaulted by another employee at work on October 23, 2017. She
maintained that, while she was talking to her coworker, S.F., at the front desk, the alleged assailant
whispered in her ear. He then stood behind her and she felt his genitals on her buttocks. The
alleged assailant also made an unwanted sexual comment about appellant to S.F. as he walked
away towards an elevator. After he left the area, appellant cried hysterically and notified her
supervisor about the claimed employment incident. Appellant’s supervisor called the employing
establishment police. A police officer arrived and appellant told him about the claimed
employment incident. She contended that he dismissed the incident as not a true crime when he
related to her that subway riders were subjected to such incidents during the many years he worked
as a NYPD police officer. Appellant referenced a police statement that was taken on October 23,
2017 and included witness statements. In addition, she noted that the claimed employment
incident was currently being investigated by the employing establishment police.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.10(a)(August 1992).

4

The Board finds that OWCP did not sufficiently develop the evidence regarding whether
appellant was sexually assaulted at work in the performance of duty on October 23, 2017. It did
not obtain a copy of the police report regarding the claimed October 23, 2017 incident, which
included witness statements. Further, OWCP did not request statements from appellant’s
supervisor and the alleged assailant. As discussed, OWCP’s procedures provide that the claims
examiner should obtain copies of any police reports which may have been made and statements
from the official superior, coworkers, other witnesses, and assailant regarding the details of the
matter.9
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested arbiter.
While appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence, particularly when such evidence is of the
character normally obtained from the employing establishment or other governmental source.10
Accordingly, the Board will remand the case for OWCP to obtain the necessary
information from the employing establishment regarding the claimed October 23, 2017
employment incident. Following such further development as deemed necessary, OWCP shall
issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

9

Id.

10

See L.L., Docket No. 12-0194 (issued June 5, 2012); N.S., 59 ECAB 422 (2008).

5

ORDER
IT IS HEREBY ORDERED THAT the December 21, 2017 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: December 10, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

